UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6567


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDREW WILLIAM JONES,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cr-00502-JCC-1)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew William Jones, Appellant Pro Se. Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia; Michael
C. Vasiliadis, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Andrew   William   Jones       appeals   the   district   court’s

order denying his 18 U.S.C. § 3582 (2006) motion for a reduction

of sentence.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         United States v. Jones, No. 1:08-cr-00502-JCC-1

(E.D.    Va.    Mar.    16,   2012).   We      dispense   with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                         AFFIRMED




                                          2